ICJ_017_MinquiersEcrehos_FRA_GBR_1953-11-17_JUD_01_ME_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE MINQUIERS
AND ECREHOS CASE
(FRANCE/UNITED KINGDOM)

JUDGMENT OF NOVEMBER 17th,. 1953

1953

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS, AVIS CONSULTATIFS ET
ORDONNANCES

AFFAIRE DES MINQUIERS
ET DES ECREHOUS
(FRANCE / ROYAUME-UNI)

ARRET DU 17 NOVEMBRE 1953

SOCIETE D’EDITIONS A. W. SIJTHOFFS

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
This Judgment should be cited as follows :

“The Minquiers and Ecrehos case,
Judgement of November 17th, 1953: 1.C.]. Reports 1953, p. 47.”

Le présent arrêt doit être cité comme suit :

«Affaire des Minquiers et des Ecréhous,
Arrêt du 17 novembre 1953: C.I. J. Recueil 1953, p. 47.»

 

Sales number 110
N° de vente:

 

 

 
1953
November 17th
General List:

No. 17

47

INTERNATIONAL COURT OF JUSTICE

YEAR 1953

November 17th, 1953

THE MINQUIERS

AND ECREHOS CASE
(FRANCE / UNITED KINGDOM)

Special Agveement.—Problem of exclusive sovereignty over the two
groups of islets and rvocks.—Status of condominium and res nullius
excluded by the Special Agreement.—Burden of proof: each Party
obliged to prove its title.— Origin of the dispute : initial division of
the territory, subject in the feudal period to a dual authority, that of
the Duke of Normandy, King of England, and that of the King of
France as suzerain.—Severance of the feudal link.—Treaties of the
XITIth, XIVth and XVth centuries : absence of provisions relating to
the disputed groups ; indications giving rise to a presumption of posses-
sion of the Channel Islands as a whole by England.— Decisive evidence :
acts of possession relating to each group.

Convention of 1830 : settlement relating to fisheries excluding any
settlement of territorial questions.— Question of the critical date with
vegard to the acceptance of evidence.

Evidence relating to sovereignty over each group.—Fief of Ecrehos
held of the King of England ; evidence from medieval documents.— The
Minquiers group: jurisdiction exercised by Jersey in the XVIIth
ceniury.— Exercise of jurisdiction and local administration by Jersev
in relation to the two groups in the XIXth and XXth centuries.— Evi-
dence from diplomatic exchanges.—Absence of valid title on the part
of France.

JUDGMENT

Present : Vice-President GUERRERO, Acting President ; President

Sir Arnold McNair; judges ALVAREZ, BASDEVANT,
HACKWORTH, WINIARSKI, KLAESTAD, BADAWI, READ,
Hsu Mo, Levi CARNEIRO, ARMAND-Ucon ; Deputy-
Registrar GARNIER-COIGNET.
48 MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

In the Minquiers and Ecrehos case,
between
the French Republic,

represented by :

M. André Gros, Professor of the Faculties of Law, Legal Adviser
to the Ministry for Foreign Affairs,

as Agent,
assisted by :

M. Jean Burnay, Conseiller d’ Etat,
Rear-Admiral Durand de Saint-Front (Retd.),
M. Prosper Weil, Professor agrégé of the Law Faculty of Grenoble,

M. Pierre Duparc, Archivist-Paleographer, Assistant Keeper
of Archives at the Ministry for Foreign Affairs,

as Expert Advisers,
and

the United Kingdom of Great Britain and Northern Ireland,

represented by :
Mr. R. S. B. Best, Third Legal Adviser to the Foreign Office,

as Agent,

assisted by :
Sir Lionel Heald, Q.C., M.P., Attorney-General,
Mr. C. S. Harrison, O.B.E., Attorney-General for the island of

Jersey,
Mr. G. G. Fitzmaurice, C.M.G., Legal Adviser of the Foreign
Office,

Professor E. C. S. Wade, Downing Professor of the Laws of
England in the University of Cambridge,

Mr. D. H. N. Johnson, Assistant Legal Adviser, Foreign Office,

as Counsel,
and by:
Mr. J. D. Lambert, Research Department, Foreign Office,

as Expert Adviser,
49  MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

THE COURT,
composed as above,

delivers the following Judgment:

By a letter dated December 5th, 1951, the British Ambassador
to the Netherlands transmitted to the Registry on behalf of his
Government a certified copy of a Special Agreement concluded
between the Government of the United Kingdom of Great Britain
and Northern Ireland and the Government of the French Republic,
signed on December 2gth, 1950, the instruments of ratification in
respect of which were exchanged at Paris on September 24th, 1951.

Pursuant to Article 33, paragraph 2, of the Rules of Court, the
French Government was informed of the notification to the Court
of the Special Agreement, copies of which were, in accordance
with Article 34, paragraph 2, of the Rules of Court, transmitted
to the States entitled to appear before the Court and to the Secre-
tary-General of the United Nations.

The Preamble and Articles I and II of the Special Agreement
were in the following terms :

“The Government of the United Kingdom of Great Britain and
Northern Ireland and the Government of the French Republic ;

Considering that differences have arisen between them as a result
of claims by each of them to sovereignty over the islets and rocks in
the Minquiers and Ecrehos groups ;

Desiring that these differences should be settled by a decision of
the International Court of Justice determining their respective rights
as regards sovereignty over those islets and rocks ;

Desiring to define the issues to be submitted to the International
Court of Justice ;

Have agreed as follows :

ARTICLE I

The Court is requested to determine whether the sovereignty over
the islets and rocks (in so far as they are capable of appropriation)
of the Minquiers and Ecrehos groups respectively belongs to the
United Kingdom or the French Republic.

ARTICLE IIL

Without prejudice to any question as to the burden of proof, the
Contracting Parties agree, having regard to Article 37 of the Rules
of Court, that the written proceedings should consist of
50 MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

(x) a United Kingdom memorial to be submitted within three
months of the notification of the present Agreement to the
Court in pursuance of Article III below ;

(2) a French counter-memorial to be submitted within three
months of delivery of the United Kingdom memorial ;

(3) a United Kingdom reply followed by a French rejoinder to
be delivered within such times as the Court may order.”

The Pleadings were filed within the time-limits fixed and sub-
sequently twice extended at the request of the Parties by Orders
of the Acting President. On March 28th, 1953, the case became
ready for hearing.

Public hearings were held between September 17th and Octo-
ber 8th, 1953. In the course of these hearings the Court, which was
presided over by the Vice-President, in accordance with Article 13,
paragraph 1, of the Rules, heard the Parties who by agreement
addressed the Court in the order in which they had submitted
their Pleadings. Sir Lionel Heald, Mr. Fitzmaurice, Professor
Wade and Mr. Harrison spoke on behalf of the United Kingdom
Government, and Professor Gros on behalf of the French
Government.

At the end of the arguments before the Court, that is on Octo-
ber 6th and October 8th respectively, the following final Submissions
were presented by the Parties:

On behalf of the United Kingdom Government :

“The Court is asked to declare :

That the United Kingdom is entitled under international law to
full and undivided sovereignty over all the Islets and Rocks of the
Minquiers and the Ecréhous groups :

(xt) by reason of having established the existence of an ancient
title supported throughout by effective possession evidenced
by acts which manifest a continuous display of sovereignty
over the groups ;

alternatively,

(2) by reason of having established title by long continued
effective possession alone, such possession being evidenced
by similar acts.”

On behalf of the French Government :

“May it please the Court,

To adjudge and declare :

(x) that France possesses an original title to the islets and rocks
of the Minquiers group on the one hand and the Ecrehos group
on the other ;
51 MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

(2) that France has at ail times confirmed this original title by
an effective exercise of her sovereignty to the extent that the
character of these islets and rocks lent itself to such an exercise ;

(3) that the United Kingdom has been unable to establish that
it had effective possession of these islets and rocks at the time of
the conclusion of the Treaty of Paris of 1259, which made effective
possession the necessary condition for English sovereignty over the
various Channel Islands, or at any subsequent period ;

(4) that by the Convention of August 2nd, 1839, the United
Kingdom and France brought into being, between a line three miles
from low water mark on the island of Jersey and an ad hoc line
defined in Article 1 of the Convention, a zone in which fishery of
every type should be common to the subjects of the two countries ;

(5) that the islets and rocks of the Minquiers and Ecrehos groups,
being within the common fishery zone as so defined, were, in 1839,
subjected by the Parties to a régime of common user for fishery
purposes, without the territorial sovereignty over these islets and
rocks being otherwise affected by the said Convention ;

(6) that the acts performed by each Party on the islets and rocks
subsequently to August 2nd, 1839, are consequently not capable
of being set up against the other Party as manifestations of terri-
torial sovereignty, with the result that such sovereignty belongs
to-day to that one of the Parties to whom it belonged before
August 2nd, 1839 ;

(7) that this ‘critical date’ would still apply even if the con-
struction put upon the Convention of August 2nd, 1839, by the
French Government should be incorrect, since the Government of
the United Kingdom was not unaware of this interpretation or of
the possibility it afforded to the Government of the United Kingdom
and to British subjects to benefit from the institution of a common
user of the islets and rocks of the two groups for fishery purposes,
as this resulted, in the mind of the French Government, from
Article 3 of the Convention of August 2nd, 1839;

(8) that, even if the ‘critical date’ should be fixed at a date
subsequent to August 2nd, 1839, the acts of possession invoked by
the Government of the United Kingdom do not satisfy the condi-
tions required by international law for the acquisition or preserva-
tion of territorial sovereignty ;

(9) that, furthermore, France in the nineteenth and twentieth
centuries has performed the acts of sovereignty required, having
regard to the special character of these islets, and has assumed the
essential responsibilities inherent in her sovereignty ;

(10) that, for these reasons, sovereignty over the islets and rocks
of the Minquiers group and the Ecrehos group respectively belongs,
in so far as these islets and rocks are capable of appropriation, to
the French Republic.”
52  MINQUIERS AND ECREHOS CASE (JUDGMENT OF 17 XI 53)

The Submissions reproduced above and presented by the United
Kingdom Government consist of three paragraphs, the last two
being reasons underlying the first, which must be regarded as the
final Submission of that Government. The Submissions of the
French Government consist of ten paragraphs, the first nine being
reasons leading up to the last, which must be regarded as the final
Submission of that Government.

The Submissions of the Parties should therefore be considered
to be as follows :
of the United Kingdom Government,

“that the United Kingdom is entitled under international law to
full and undivided sovereignty over all the Islets and Rocks of the
Minquiers and the Ecréhous groups ;”’

of the French Government,

“that, for these reasons, sovereignty over the islets and rocks of
the Minquiers group and the Ecrehos group respectively belongs,
in so far as these islets and rocks are capable of appropriation, to
the French Republic”.

By Article I of the Special Agreement, signed on December 29th,
1950, the Court is requested

‘to determine whether the sovereignty over the islets and rocks
(in so far as they are capable of appropriation) of the Minquiers
and Ecrehos groups respectively belongs to the United Kingdom
or the French Republic”.

Having thus been requested to decide whether these groups
belong either to France or to the United Kingdom, the Court has
to determine which of the Parties has produced the more convincing
proof of title to one or the other of these groups, or to both of
them. By the formulation of Article I the Parties have excluded
the status of res nullius as well as that of condominium.

In Article II the Parties have stated their agreement as to the
presentation of the Pleadings “‘without prejudice to any question as
to the burden of proof’’, a question which it is for the Court to
decide. Having regard to the position of the Parties, both claiming
sovereignty over the same territory, and in view of the formulation
of the task of the Court in Article I, and the terms of Article IT,
the Court is of opinion that each Party has to prove its alleged
title and the facts upon which it relies.

9
53 MINQUIERS AND ECREHOS CASE (JUDGMENT OF 17 XI 53)

By the Special Agreement the Court is requested to determine
the sovereignty over the islets and rocks in so far as they are
capable of appropriation. These words must be considered as
relating to islets and rocks which are physically capable of appro-
priation. The Court is requested to decide in general to which Party
sovereignty over each group as a whole belongs, without determin-
ing in detail the facts relating to the particular units of which the
groups consist.

These groups lie between the British Channel Island of Jersey
and the coast of France and consist each of two or three habitable
islets, many smaller islets and a great number of rocks. The Ecrehos
group lies north-east of Jersey, 3.9 sea-miles from that island,
measured from the rock nearest thereto and permanently above
water, and 6.6 sea-miles from the coast of France, measured in the
same way. The Minquiers group lies south of Jersey, 9.8 sea-miles
therefrom and 16.2 sea-miles from the French mainland,. measured
in the same way. This group lies 8 sea-miles from the Chausey
Islands which belong to France.

*
* *

Both Parties contend that they have respectively an ancient or
original title to the Ecrehos and the Minquiers, and that their title
has always been maintained and was never lost. The present case
does not therefore present the characteristics of a dispute concern-
ing the acquisition of sovereignty over terra nullius.

The United Kingdom Government derives the ancient title
invoked by it from the conquest of England in 1066 by William,
Duke of Normandy. By this conquest England became united with
the Duchy of Normandy, including the Channel Islands, and this
union lasted until 1204 when King Philip Augustus of France drove
the Anglo-Norman forces out of Continental Normandy. But his
attempts to occupy also the Islands were not successful, except
for brief periods when some of them were taken by French forces.
On this ground the United Kingdom Government submits the view
that all of the Channel Islands, including the Ecrehos and the
Minquiers, remained, as before, united with England and that this
situation of fact was placed on a legal basis by subsequent Treaties.
concluded between the English and French Kings.

The French Government does not dispute that the Islands of
Jersey, Guernsey, Alderney, Sark, Herm and Jethou continued to
be held by the King of England; but it denies that the Ecrehos.
and Minquiers groups were held by him after the dismemberment
of the Duchy of Normandy in 1204. After that event, these two
groups were, it is asserted, held by the King of France together

10
54  MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

with some other islands clase to the continent, and reference is made
to the same medieval Treaties as those which are invoked by the
United Kingdom Government.

In such circumstances it must be examined whether these
Treaties, invoked by both Parties, contain anything which might
throw light upon the status of the Ecrehos and the Minquiers.

The Treaty of Lambeth of 1217, to which the Parties have
referred, cannot be said to contain anything which might elucidate
this question. The Treaty of Paris of 1259, which appears to be
the principal Treaty on which the Parties rely, enumerates in
Article 4 all the lands which the King of England should hold in
fee of the King of France in Saintonge beyond the river Charente
as well as Bordeaux, Bayonne and Gascony and ‘all the land
which he holds on this side of the sea of England in fee and
in demesne and the islands, if any there be, which the king of
england holds which are of the realm of france, and he shall hold
of us as peer of france and duke of Aquitaine”. These terms seem
to refer to islands which the King of England held as Duke of
Aquitaine, and not to the Channel Islands. But even assuming
that these Islands were also included, the article refers in any
case only to islands, if any there be, which are held by the English
King. It does not say which islands were at that time held by
him. Article 6 enumerates all the lands which the King of England
relinquished ‘in any part of the Realm of france or in the islands,
if any are held by us or by our brother or by others in our or their
behalf’. This text refers only to islands, if any, which are held
by the King of France, without indicating which islands were so
held. From the text itself of this Treaty nothing can therefore be
deduced with regard to the status of the Ecrehos and the Min-
quiers. The Treaty of Calais of 1360 contains in Article 6 a clause
providing that the King of England shall have and hold all islands
which he “now holds’. This provision must be considered as
including those of the Channel Islands which the King held at
that time. But as it is not said which of these Islands were held
by the English King, it is not possible to draw from this text alone
any conclusion as to the status of the islets in dispute. The Treaty
of Troyes of 1420 contains many far-reaching provisions, but it
cannot be said to provide anything which might throw light upon
the present dispute. Common to all these Treaties is the fact that
they did not specify which islands were held by the Kings of
England and France respectively. The Court would therefore not
be justified in drawing from them any conclusion as to whether
the Ecrehos and the Minquiers at the time when these Treaties
were signed were held either by the English or by the French King.
This question depends on facts which cannot be deduced from the
text of these Treaties.

There are, however, other documents which provide some
indication as to the possession of the islets in dispute.

IT
55 MINQUIERS AND ECREHOS CASE (JUDGMENT OF 17 XI 53)

By a Charter of January r4th, 1200, King John of England
granted to one of his Barons, Piers des Préaux, the Islands of
Jersey, Guernsey and Alderney ‘‘to have and to hold of us by
service of three knights’ fees’. Three years later, by a Charter
of 1203, Piers des Préaux granted to the Abbey of Val-Richer
“the island of Escrehou in entirety’, stating that the King of
England “gave me the islands’ finsulas mihi dedit). This shows
that he treated the Ecrehos as an integral part of the fief of the
Islands which he had received from the King. In an Order from the
English King of July 5th, 1258, the Sub-Warden of the Islands
was ordered ‘to guard the islands of Gernere and Geresey, and
the king’s other islands in his keeping’’. In Letters Patent of the
English King, dated June 28th, 1360, it was provided that the
“keeper of the islands of Gerneseye, Jereseye, Serk and Aurneye,
and the other islands adjacent thereto” may have the keeping for
a further period. The Truce of London of 1471 provided in Article 3
that the King of France would not make any hostile act against
the Kingdom of England and other lands specially mentioned,
including the Islands “of guernsey, Jersey and alderney [and]
other territories, islands, lands and lordships, which are, or will
be, held and possessed by the said lord King of england or by his
subjects”. A Papal Bull of January 2oth, 1500, transferring the
Channel Islands from the Diocese of Coutances to the Diocese of
Winchester, mentioned “the Islands of Jersey and Guernsey,
Chausey, Alderney, Herm and Sark”, while two commercial
Treaties of 1606 and 1655 mentioned only Jersey and Guernsey.

Basing itself on facts such as these, the United Kingdom Govern-
ment submits the view that the Channel Islands in the Middle
Ages were considered as an entity, physically distinct from Conti-
nental Normandy, and that any failure to mention by name any
particular island in any relevant document, while enumerating
other Channel islands, does not imply that any such island lay
outside this entity. Having regard to the above-mentioned docu-
ments, and particularly to the Charters of 1200 and 1203, and
in view of the undisputed fact that the whole of Normandy,
including all of the Channel Islands, was held by the English
King in his capacity as Duke of Normandy from 1066 until 1204,
there appears to be a strong presumption in favour of this British
view. If the Ecrehos and Minquiers were never specifically men-
tioned in such enumerations, this was probably due to their slight
importance. Even some of the more important Islands, such as
Sark and Herm, were only occasionally mentioned by name in
documents of that period, though they were held by the English
King just as were the three largest Islands. The Court does not,
however, feel that it can draw from these considerations alone
any definitive conclusion as to the sovereignty over the Ecrehos
and the Minquiers, since this question must ultimately depend
on the evidence which relates directly to the possession of these
groups.

12
56  MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

The French Government derives the original title invoked by
it from the fact that the Dukes of Normandy were the vassals of
the Kings of France, and that the Kings of England after 1066,
in their capacity as Dukes of Normandy, held the Duchy in fee
of the French Kings. It is contended that the Channel Islands
became added to the fiefs of the Duke of Normandy when William
Longsword in 933 received the Islands in fee of the King of France,
and that he, as well as his successors, did homage to the French
Kings for the whole of Normandy, including the Islands. The
French Government further relies on a Judgment of April 28th,
1202, of the Court of France and contends that King John of
England was thereby condemned to forfeit all the lands which
be held in fee of the King of France, including the whole of
Normandy. On the basis of this historical origin and of the Judg-
ment of r202, there is, in the opinion of that Government, a
presumption in favour of the present French claim to sovereignty
over the Ecrehos and the Minquiers.

The United Kingdom Government contends that the feudal title
of the French Kings in respect of Normandy was only nominal.
It denies that the Channel Islands were received by the Duke of
Normandy in fee of the King of France, and that William Long-
sword or any of his successors ever did homage for the Islands.
It contests the validity, and even the existence, of the Judgment
of 1202, and asserts that even if such a Judgment was validly
pronounced against the English King in his capacity as Duke of
Normandy, it could not have the alleged consequences.

These opposite contentions are based on more or less uncertain
and controversial views as to what was the true situation in this
remote feudal epoch. For the purpose of deciding the present case
it is, in the opinion of the Court, not necessary to solve these
historical controversies. The Court considers it sufficient to state
as its view that even if the Kings of France did have an original
feudal title also in respect of the Channel Islands, such a title
must have lapsed as a consequence of the events of the year 1204
and following years. Such an alleged original feudal title of the
Kings of France in respect of the Channel Islands could to-day
produce no legal effect, unless it had been replaced by another title
valid according to the law of the time of replacement. It is for
the French Government to establish that it was so replaced. The
Court will later deal with the evidence which that Government
has produced with a view to establishing that its alleged original
title was replaced by effective possession of the islets in dispute.

With regard to the Judgment of 1202 invoked by France it is
the opinion of the Court that, whatever view is held as to its
existence, validity, scope and consequences, it was not executed in
respect of the Channel Islands, the French Kings having failed to
obtain possession of these Islands except for brief periods. Even
if this feudal Judgment, assuming that it was in fact pronounced,

13
57 MINQUIERS AND ECREHOS CASE (JUDGMENT OF 17 XI 53)

was intended to produce legal effects at that time, it remained in
any case inoperative with regard to the Channel Islands. To revive
its legal force to-day by attributing legal effects to it after an
interval of more than seven centuries seems to lead far beyond
any reasonable application of legal considerations.

The view is expressed by the French Government that the
dismemberment of the Duchy of Normandy, which in fact occurred
in 1204 when Continental Normandy was occupied by the King of
France, has legal consequences in the present dispute. It is said
that if the United Kingdom Government is unable to establish
its claim to the Ecrehos and the Minquiers, the title to these islets
must be considered as having remained with France since 1204.
But since that time there has been a further development in the
territorial position. Many wars and peace settlements between the
two States succeeded each other during the following centuries.
The Channel Islands, or some of them, were occupied temporarily
by French forces during some years immediately following the
events in 1204, as well as for brief periods in the next two centuries,
and Continental Normandy was reconquered by the English King
and held by him for a long period in the fifteenth century. In
such circumstances it is difficult to see why the dismemberment
of the Duchy of Normandy in 1204 should have the legal conse-
quences attributed to it by the French Government. What is of
decisive importance, in the opinion of the Court, is not indirect
presumptions deduced from events in the Middle Ages, but the
evidence which relates directly to the possession of the Ecrehos
and Minquiers groups.

*
* *

Before considering this evidence, the Court will examine some
questions which concern both groups.

On August 2nd, 1839, France and the United Kingdom concluded
a Convention concerning fishery, and particularly the oyster fishery
between the Island of Jersey and the neighbouring coast of France.
It is common ground between the Parties that this Convention
did not settle the question of sovereignty over the Ecrehos and
the Minquiers. But the French Government has submitted conten-
tions which to a certain extent affect that question. These conten-
tions, which were modified during the proceedings, were at the
public hearing on October 8th, 1953, formulated as follows, as
part of the Submissions presented on behalf of that Government :

“(4) that by the Convention of August 2nd, 1830, the United
Kingdom and France brought-into being, between a line three
miles from low water mark on the island of Jersey and an ad hoc
line defined in Article 1 of the Convention, a zone in which fishery
of every type should be common to the subjects of the two countries ;

14
58  MINQUIERS AND ECREHOS CASE (JUDGMENT OF 17 XI 53)

(5) that the islets and rocks of the Minquiers and Ecrehos groups,
being within the common fishery zone as so defined, were, in 1839,
subjected by the Parties to a régime of common user for fishery
purposes, without the territorial sovereignty over these islets and
rocks being otherwise affected by the said Convention ;

(6) that the acts performed by each Party on the islets and rocks
subsequently to August 2nd, 1839, are consequently not capable of
being set up against the other Party as manifestations of terri-
torial sovereignty, with the result that such sovereignty belongs
to-day to that one of the Parties to whom it belonged before
August 2nd, 1839”.

These contentions were based on the first three Articles of the
Convention, and particularly on Article 3. By Article 1 an ad hoc
line is acknowledged by the two Governments “as defining the
limits between which and the French shore the oyster fishery shall
be reserved exclusively to french subjects’. Article 2 provides that
“oyster fishery within three miles of the Island of Jersey, calculated
from lower water mark, shall be reserved exclusively to british
subjects”. Article 3 provides as follows :

“The oyster fishery outside of the limits within which that
fishery is exclusively reserved to french and british subjects respec-
tively, as stipulated in the preceding articles, shall be common to
the subjects of both countries.”

The French Government asserts and the United Kingdom Govern-
ment denies that the Ecrehos and Minquiers groups are included
within this agreed common fishery zone, the United Kingdom
Government basing itself on a provision in Article 9 concerning
exclusive right of fishery for British subjects within three miles
from low water mark “along the whole extent of the coasts of
the British Islands”.

The Court does not consider it necessary, for the purpose of
deciding the present case, to determine whether the waters of the
Ecrehos and Minquiers groups are inside or outside the common
fishery zone established by Article 3. Even if it be held that these
groups lie within this common fishery zone, the Court cannot admit
that such an agreed common fishery zone in these waters would
involve à régime of common user of the land territory of the islets
and rocks, since the Articles relied on refer to fishery only and not
to any kind of user of land territory. Nor can the Court admit
that such an agreed common fishery zone should necessarily have
the effect of precluding the Parties from relying on subsequent acts
involving a manifestation of sovereignty in respect of the islets.
The Parties could have established such a common fishery zone,
including the waters of the groups, even if these groups had in
1839 been under the undisputed exclusive sovereignty of one of
them ; and they could equally have acquired or claimed exclusive
sovereignty after 1839 and relied upon subsequent acts involving

15
59 MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

the manifestation of sovereignty, notwithstanding such an agreed
common fishery zone, provided of course that the common fishery
in this zone would not in any way be impaired thereby. The above-
mentioned contention as to exclusion of acts subsequent to 1839 is,
moreover, not compatible with the attitude which the French
Government has taken since that time. It not only claimed
sovereignty over the Ecrehos in 1886 and over the Minquiers in
1888, and later, but it has, in order to establish such a sovereignty,
itself relied on measures taken subsequent to 1839, as referred to
in its communications to the Foreign Office, dated August 27th,
1888, and July 15th, 1903, as well as in the present proceedings.
Nor can the contention that the Court should determine to which
Party sovereignty belonged in 1839, be considered as consistent
with the Special Agreement of 1950, by which the Court is requested
to determine to which Party sovereignty belongs at present. The
Court is therefore unable to accept the above-mentioned contentions
as to the effects of the Convention of 1839 on the question of the
sovereignty over the Ecrehos and Minquiers groups.

The Parties have further discussed the question of the selection
of a “critical date” for allowing evidence in the present case. The
United Kingdom Government submits that, though the Parties
have for a long time disagreed as to the sovereignty over the two
groups, the dispute did not become “crystallized” before the
conclusion of the Special Agreement of December 29th, 1950,
and that therefore this date should be considered as the critical
date, with the result that all acts before that date must be taken
into consideration by the Court. The French Government, on the
other hand, contends that the date of the Convention of 1839
should be selected as the critical date, and that all subsequent
acts must be excluded from consideration.

At the date of the Convention of 1839, no dispute as to the
sovereignty over the Ecrehos and Minquiers groups had yet arisen.
The Parties had for a considerable time been in disagreement with
regard to the exclusive right to fish oysters, but they did not link
that question to the question of sovereignty over the Ecrehos and
the Minquiers. In such circumstances there is no reason why the
conclusion of that Convention should have any effect on the question
of allowing or ruling out evidence relating to sovereignty. A dispute
as to sovereignty over the groups did not arise before the years
1886 and 1888, when France for the first time claimed sovereignty
over the Ecrehos and the Minquiers respectively. But in view of
the special circumstances of the present case, subsequent acts
should also be considered by the Court, unless the measure in
question was taken with a view to improving the legal position
of the Party concerned. In many respects activity in regard to
these groups had developed gradually long before the dispute as

16
60  MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

to sovereignty arose, and it has since continued without inter-
ruption and in a similar manner. In such circumstances there would
be no justification for ruling out all events which during this.
continued development occurred after the years 1886 and 1888
respectively.

There is also another point concerning both groups which the
Court will mention before dealing with each group separately.
The United Kingdom Government has endeavoured to show that
the groups must be considered as dependencies of Jersey and has
referred to Article 38 of a Franco-British Fishery Convention of
1867, which was ratified but not brought into operation. This
Article provided :

“The terms ‘British Islands’ and ‘United Kingdom’, employed in
this Convention, shall include the Islands of Jersey, Guernsey,
Alderney, Sark and Man, with their dependencies.”

The United Kingdom Government has also invoked similar
clauses in a Franco-British Submarine Telegraph Convention of
1859 and in a British Sea Fisheries Act of 1843.

These various clauses indicate that there are islands or islets
which are dependencies of such Channel Islands as are enumerated ;
but no evidence is produced showing that it was the intention
of the contracting Parties to include the Ecrehos and Minquiers
groups within the terms ‘British Islands’ or “‘dependencies” or,
on the other hand, to exclude the groups from these terms.

*
* %*
The Court will now consider the claims of both Parties to
sovereignty over the Ecrehos and begins with the evidence produced
by the United Kingdom Government.

It has already been mentioned that the Charter of 1200 of
the English King, whereby he granted the fief of the Channel
Islands to Piers des Préaux, and the Charter of 1203, whereby
the latter in turn granted the Ecrehos to the Abbey of Val-
Richer, show that the Ecrehos were treated by him as an integral
part of his fief.

The grant of the Ecrehos was in frankalmoin. The French
Government contends that such a grant had the effect of severing
the feudal link between Piers des Préaux and the Abbey, so that
the Ecrehos no longer formed a part of the fief of the Channel
Islands. The view submitted by that Government is that the
Ecrehos remained subject to the Duke of Normandy through the
intermediary of the Abbey of Val-Richer, which was situated on
the French mainland, and that, when the King of France succeeded

17
6I MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

to the rights of the Duke after the occupation of Continental
Normandy in 1204, the Abbey “passed under his protection, as
did the Ecrehos, whose overlord he became”.

This contention renders it necessary to consider the Charter
of 1203 more closely. It provided the following :

“... Noverit universitas vestra me divine pietatis intuitu conces-
sisse & dedisse, & presenti charta mea confirmasse Deo & ecclesiæ
sanctæ Marie de Valle-Richerii, & monachis ibidem Deo servienti-
bus, pro salute anime Johannis illustris regis Angliæ, qui insulas
mihi dedit, & pro salute anime mex, & patris & matris mee, &
omnium antecessorum meorum, insulam de Escrehou integre, ad
ædificandam ibidem basilicam in honore Dei & beate Marie, ita ut
divina ibidem celebrentur mysteria singulis diebus, habendam &
possidendam libere & quiete, plenarie & honorifice, in liberam &
puram & perpetuam eleemosynam, & quidquid in eadem insula
poterunt augmentare & ædificare. Item concessi prædictis monachis
quidquid ab hominibus meis de Gersy, & de Gernesé, & de Aurene,
eis caritatis intuitu rationabiliter datum fuerit, salvo jure meo.”
[Gallia Christiana, XI, col. 94, No. XXXII (Instrumenta).!

[Translation ]

‘.. Know ye all that I, having regard to the mercy of God, have
granted and given and by my present charter have confirmed to
God and to the church of St. Mary of Val-Richer and to the monks
there serving God, for the salvation of the soul of John, illustrious
king of England, who gave me the islands, and for the salvation of
the souls of myself and of my father and mother and of all my
ancestors, the island of Escrehou in entirety, for the building there
of a church in honour of Ged and of the blessed Mary, so that the
divine mysteries be daily celebrated there, to have and possess [it]
and whatever in the same island they shall be able to increase and
build, freely and quietly, fully and honourably, in free pure and
perpetual alms. I have further granted to the aforesaid monks
whatever by my men of Jersey, and of Guernsey, and of Alderney,
having regard to charity, shall be reasonably given to them, saving
my right.”

It appears clearly from the Grand Coutumier de Normandie of
the thirteenth century, chapters XXVIII and XXXII (de Gruchy
edition, 1881, pp. 90-91 and 98), that land held in frankalmoin was
a tenure, and that such a grant in frankalmoin to an ecclesiastical
institution did not have the effect of severing feudal ties. The text
of the first part of Chapter XXXII is as follows:

[Translation ]

“They are said to hold by alms who hold lands given in pure
alms to God and his servants, wherein the donors retain nothing
to themselves or their heirs save only the patronal domain ; and
they hold from them by alms only, as from patrons. None can make
alms out of any land, save only that which is his own therein.
Wherefore note that neither the duke, nor barons, nor anyone, ought
to sustain any detriment if their men make alms of the lands which

18
62 MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

they hold of them ; and their lords shall exercise their justice and
levy their rights in the lands so put in alms, notwithstanding.”

This text shows that the grantor retained the “‘patronal domain”
{dominium patronale). According to this ancient Norman custom,
Piers des Préaux did not by his grant drop out of the feudal chain
as far as the Ecrehos was concerned. He continued to hold the
Ecrehos as a part of his fief of the Channel Islands, with the Abbot
of Val-Richer as his vassal and the King of England as his overlord,
and the King continued to exercise his justice and levy his rights
in the land so put in alms. By granting the Ecrehos in frankalmoin
to the Abbey, Piers des Préaux did not, and could not, alienate
the island from the fief of the Channel Islands ; it remained a part
of that fief.

This view is contested by the French Government on the ground
that Piers des Préaux had not in the Charter reserved any feudal
service and that he therefore had not created any feudal tenure.
It seems that no such condition for the creation of a “‘teneure par
omosne”, or frankalmoin, was required by the ancient Norman
. custom, as described in the Coutumier. But even assuming that
a condition or reservation was required, the grant to the Abbey
did contain such a condition or reservation. As is seen from the
text of the Charter, the Abbey was to build a church in the Ecrehos
“so that the divine mysteries be daily celebrated there”, and
when the grant was said to be given ‘‘for the salvation of the soul
of John, illustrious king of England .... and for the salvation of the
souls of myself and of my father and mother and all my ancestors’,
this could, in view of the custom at that time, only mean that a
service of prayers was reserved in the Charter. That this must
also have been the view of the Abbot himself and of his successors
is seen from the records of certain Quo Warranto proceedings held
in Jersey in 1309 before the King’s itinerant Justices. The Assize
Rolls show that a chapel had in fact been built in the Ecrehos, and
that the Prior of that chapel, appearing before the Justices, gave
evidence that he and his fellow monk, dwelling in the chapel
throughout the whole year, “always celebrate for the lord the
King and his progenitors’. These records show that the Prior
himself as well as the Justices called the grant a lenura.

Shortly after his grant of 1203 Piers des Préaux forfeited the
fief of the Channel Islands, which thereupon reverted to the
English King and were administered by Wardens appointed by
that King, except for certain periods in the thirteenth and the
beginning of the fourteenth century, when the Islands were again
granted in fee. Up to 1309, there is no indication that any change
had occurred as to the connection of the Ecrehos with the Channel
Islands.

19
63  MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

The object of the Quo Warranto proceedings of 1309 mentioned
above was to enquire into the property and revenue of the English
King. These proceedings, which were numerous, took the form of
calling upon persons to justify their possession of property. The
Abbot of Val-Richer was summoned before the King’s Justices
to answer regarding a mill and the advocatio of the Priory of the
Ecrehos as well as a rent. As the mill was situated in Jersey and
the rent was payable there, the proceedings in respect of these
objects do not show anything with regard to the status of the
Ecrehos. But the question of the advocatio is in a different position.
Such a right of a patron to presentation to an ecclesiastical office
was, according to an ancient Norman custom, considered and
treated as a jus in rem, inherent in the soil and inseparable from
the territory of the fief to which it was attached. (Grand Coutumier
de Normandie, Chapter CXI, de Gruchy edition, p. 259 ; Akvemens
et Jugiés d’ Eschequiers, published by Génestal and Tardif, 1927,
p. 7, § 18.) When therefore the Abbot of Val-Richer was sum-
moned before the King’s Justices in Jersey to answer for this
advocatio, it must have been on the ground that the Ecrehos,
to which the advocatio was attached, was within the domain of
the English King. And when the Prior of the Ecrehos appeared
as the Abbot’s attorney in answer to the summons, jurisdiction
in respect of the Ecrehos was exercised by the Justices, who
decided that “it is permitted to the said Prior to hold the premissa
as he holds them as long as it shall please the lord the King”.

The Prior of the Ecrehos became involved in three other legal
proceedings in Jersey in the years 1323 and 1331. As they concerned
events which occurred in Jersey, they do not throw any light
upon the status of the Ecrehos, but they show that there was
a close relationship between the Ecrehos and Jersey at that time.
Further evidence of this relationship is given by Letters of Pro-
tection, which, on August 18th, 1337, shortly before the outbreak
of the Hundred Years War between England and France, were
granted by the English King to ten Priors of Jersey and Guernsey,
including the Prior of the Ecrehos, who was described as “‘Prior
de Acrehowe de Insula de Tereseye”. Such protection was apparently
accorded to him because the Priory was under the authority
of the English King.

In his Charter of 1203 Piers des Préaux “granted to the aforesaid
monks whatever by my men of Jersey and of Guernsey and of
Alderney, having regard to charity, shall be reasonably given
to them, saving my right”. That such gifts were in fact given
to the Priory of the Ecrehos is shown by subsequent documents,
such as an account of the Warden of the Channel Islands for
1328-1329, a list of rents in a fifteenth century rental and in other
rentals of Jersey showing wheat-rents due by certain Jersey
parishioners “by cause of Escrehoo”’ in 1528 and some later
years. It is explained that these wheat-rents, which formerly

20
64  MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

were due to the Priory, had been appropriated by the English
King as a result of confiscatory measures taken against “alien
priories”. Both Parties have endeavoured to draw from this fact
conclusions as to the status of the Ecrehos. The French Government
contends that the confiscation of the Ecrehos rents can only be
ascribed to the fact that the Priory was regarded as foreign ; it
was the result of measures taken against “alien priories”. The
United Kingdom Government asserts that this term meant priories
established on English soil whose mother church was situated
on foreign territory. The Court cannot find that the Parties have
justified their respective contentions in this regard. It appears
that it was as a result of these confiscatory measures that the
Priory, having lost its means of subsistence, some time later was
abandoned and the chapel fell into ruins. The close relationship
between the Ecrehos and Jersey ceased and for a considerable
period thereafter the islets were only occasionally visited by
Jerseymen for the purpose of fishing and collecting seaweed.
In 1706 fishermen from Jersey proceeding to the Ecrehos came
across a Frenchman there who had just fled from police prosecution
in France, and at his request they brought him to Jersey, where
he was examined by the authorities. The United Kingdom Govern-
ment has relied on this examination, but it cannot be considered
as an exercise of jurisdiction in respect of the Ecrehos. It was
a measure which would naturally have been taken against any
fugitive arriving in Jersey who was a national of another State.

In 1754 plague broke out at Rouen and, as a sanitary measure,
the States of Jersey issued an Act providing inter alia:

“Qu’aucun Vaisseau ou Bateau venant du Royaume de France
ne sera souffert à entrer dans aucun Havre, ni mettre à Terre Aucun
Passagers ou Marchandises en aucun Endroit de cette Isle, pareille
Deffence etant faite à l’egard des Iles & Rochers de Chauzé, Marqués,
& Icrehots, ou Rochers adjacents.”

Both Parties have invoked this Act, but its text is ambiguous.
It may signify a ban on traffic from France to these islands and
rocks, thereby involving a manifestation of authority in respect
of them. But the text may also mean that traffic to Jersey from
France, as well as from these islands and rocks is forbidden, as
in a previous prohibition in 1720. The prohibition could then be
explained by the fact that it was impossible to create a sanitary
barrier round the Minquiers and the Ecrehos, and that therefore
it became necessary to defend. Jersey against the dangers of
infection spreading from these islets. But even if this were the
case, it would not follow that these islets were regarded as foreign
territory.

From the beginning of the nineteenth century the connection
between the Ecrehos and Jersey became closer again because of

21
65 MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

the growing importance of the oyster fishery in the waters sur-
rounding the islets, and Jersey authorities took, during the sub-
sequent period, action in many ways in respect of the islets. Of
the manifold facts invoked by the United Kingdom Government,
the Court attaches, in particular, probative value to the acts
which relate to the exercise of jurisdiction and local administration
and to legislation.

In 1826 criminal proceedings were instituted before the Royal
Court of Jersey against a Jerseyman for having shot at a person on
the Ecrehos. Similar judicial proceedings in Jersey in respect of
criminal offences committed on the Ecrehos took place in 1881, 1883,
1891, 1913 and 1921. On the evidence produced the Court is satisfied
that the Courts of Jersey, in criminal cases such as these, have no
jurisdiction in the matter of a criminal offence committed outside
the Bailiwick of Jersey, even though the offence be committed by
a British subject resident in Jersey, and that Jersey authorities
took action in these cases because the Ecrehos were considered to
be within the Bailiwick. These facts show therefore that Jersey
courts have exercised criminal jurisdiction in respect of the Ecrehos
during nearly a hundred years.

Evidence produced shows that the law of Jersey has for centuries
required the holding of an inquest on corpses found within the
Bailiwick where it was not clear that death was due to natural
causes. Such inquests on corpses found at the Ecrehos were held
in 1859, 1917 and 1948 and are additional evidence of the exercise
of jurisdiction in respect of these islets.

Since about 1820, and probably earlier, persons from Jersey have
erected and maintained some habitable houses or huts on the islets
of the Ecrehos, where they have stayed during the fishing season.
Some of these houses or huts have, for the purpose of parochial
rates, been included in the records of the Parish of St. Martin in
Jersey, which have been kept since 1889, and they have been
assessed for the levying of local taxes. Rating schedules for 1889
and 1950 were produced in evidence.

A register of fishing boats for the port of Jersey shows that the
fishing boat belonging to a Jersey fisherman, who lived permanently
on an islet of the Ecrehos for more than forty years, was entered
in that register in 1872, the port or place of the boat being indicated
as “Ecrehos Rocks”, and that the licence of that boat was cancelled
in 1882. According to a letter of June, 1876, from the Principal
Customs Officer of Jersey, an official of that Island visited occa-
sionally the Ecrehos for the purpose of endorsing the licence of that
boat.

It is established that contracts of sale relating to real property
on the Ecrehos islets have been passed before the competent
authorities of Jersey and registered in the public registry of deeds
of that island. Examples of such registration of contracts are
produced for 1863, 1881, 1884 and some later years.

22
66  MINQUIERS AND ECREHOS CASE (JUDGMENT OF 17 Xi 53)

In 1884, a custom-house was established in the Ecrehos by
Jersey customs authorities. The islets have been included by Jersey
authorities within the scope of their census enumerations, and in
1901 an official enumerator visited the islets for the purpose of
taking the census.

These various facts show that Jersey authorities have in several
ways exercised ordinary local administration in respect of the
Ecrehos during a long period of time.

By a British Treasury Warrant of 1875, constituting Jersey as a
Port of the Channel Islands, the ‘““Ecrehou Rocks” were included
within the limits of that port. This legislative Act was a clear
manifestation of British sovereignty over the Ecrehos at a time
when a dispute as to such sovereignty had not yet arisen. The
French Government protested in 1876 on the ground that this Act
derogated from the Fishery Convention of 1839. But this protest
could not deprive the Act of its character as a manifestation of
sovereignty.

Of other facts which throw light upon the dispute, it should be
mentioned that Jersey authorities have made periodical official
visits to the Ecrehos since 1885, and that they have carried out
various works and constructions there, such as a slipway in 1895,
a signal post in 1910 and the placing of a mooring buoy in 1930.

*

The French Government, in addition to the alleged original
feudal title considered above, has invoked the fact that the States of
Jersey in 1646 prohibited the inhabitants of Jersey from fishing
without special permission at the Ecrehos and the Chausey Islands,
and that they restricted visits to the Ecrehos in 1692 because of
the war between England and France. This shows, it is contended,
that the Ecrehos were not considered as British territory. But the
Court does not consider that this is the necessary or natural infer-
ence to be drawn from these facts.

In the course of the diplomatic exchanges between the two
Governments in the beginning of the nineteenth century
concerning fisheries off the coast of Cotentin, the French Ambas-
sador in London addressed to the Foreign Office a Note, dated
June I2th, 1820, attaching two charts sent from the French Ministry
of Marine to the French Ministry of Foreign Affairs purporting to
delimit the areas within which the fishermen of each country were
entitled to exclusive rights of fishery. In these charts a blue line
marking territorial waters was drawn along the coast of the French
mainland and round the Chausey Islands, which were indicated
as French, and a red line marking territorial waters was drawn
round Jersey, Alderney, Sark and the Minquiers, which were
indicated as British. No line of territorial waters was drawn round
the Ecrehos group, one part of which was included in the red line

23
67  MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

for Jersey and consequently marked as belonging to Great Britain
and the other part apparently treated as ves nullius. When the
French Government in 1876 protested against the British Treasury
Warrant of 1875 and challenged British sovereignty over the
Ecrehos, it did not itself claim sovereignty, but continued to
treat the Ecrehos as ves nullius. In a letter of March 26th, 1884,
from the French Ministry of Foreign Affairs to the French Minister
of Marine, it was stated that the British Government had not
ceased to claim the Ecrehos as a dependency to the Channel Islands,
and it was suggested that French fishermen should be prohibited
access to the Ecrehos. It does not appear that any such measure
was taken, and subsequently, in a Note to the Foreign Office of
December 15th, 1886, the French Government claimed for the
first time sovereignty over the Ecrehos “à la lumière des nouvelles
données historiques et géologiques”.

*

The Court, being now called upon to appraise the relative strength
of the opposing claims to sovereignty over the Ecrehos in the light
of the facts considered above, finds that the Ecrehos group in the
beginning of the thirteenth century was considered and treated as
an integral part of the fief of the Channel Islands which were held
by the English King, and that the group continued to be under the
dominion of that King, who in the beginning of the fourteenth
century exercised jurisdiction in respect thereof. The Court further
finds that British authorities during the greater part of the nine-
teenth century and in the twentieth century have exercised State
functions in respect of the group. The French Government, on the
other hand, has not produced evidence showing that it has any
valid title to the group. In such circumstances it must be con-
cluded that the sovereignty over the Ecrehos belongs to the United
Kingdom.

*
* 8

The Court will now consider the claims of both Parties to sover-
eignty over the Minguzers and begins with the evidence produced
by the United Kingdom Government.

The Rolls of the Manorial Court of the fief of Noirmont in Jersey
contain three entries for the years 1615, 1616 and 1617 concerning
certain objects shipwrecked at the Minquiers. The first two entries
state that certain wreckage of a ship, believed to belong to Hon-
fleur, and lost at the Minquiers, was carried off from the islets by
certain named persons. The Court, which was held ‘on this fief”,
ordered the Serjeant to take charge of the objects until other pro-
vision should have been made. The third entry states that a named
person is “in default towards the Officers of the Seigneur for having
taken away an Anchor from the Minquiers and their neighbourhood

24
68 MINQUIERS AND ECREHOS CASE (JUDGMENT OF 17 XI 53)

and carried it to St. Malo”. The Court, which again was held ‘on
the fief”, ordered that certain persons “‘keep their day at the next
Court, or answer in the superior Court if the circumstances shall
require’. The United Kingdom Government contends and the
French Government contests that these entries show that the Min-
quiers were a part of the fief of Noirmont.

The Grand Coutumier de Normandie, to which the French Govern-
ment has referred in this connection, deals with wreck in Chapter
XVII (de Gruchy edition, pp. 48-50) and contains detailed state-
ments as to custody and ownership. The wreck should be guarded
and thereafter inspected by the Bailiff or his Officers, whereupon
it should be given into custody of the lord of the fief or of “preudes
hommes” and kept during a year and a day in case the owner
should come forward and claim it. The Coutumier enumerates the
things to which the Duke of Normandy was entitled and continues :
“All things other than these shall enure to the lord in whose fief
the wreck is found.”

The Court inclines to the view that it was on the basis of this
ancient Norman custom that the Manorial Court of Noirmont
dealt with these two cases of wreck found at the Minquiers. It
dealt with them on behalf of “the lord in whose fief the wreck
is found”, the lord of Noirmont. In the first case it ordered the
Serjeant to take charge of the wreck, in the second case it declared
a certain person to be “in default towards the Officers of the
Seigneur’ for having taken away the wreck, and it ordered some
other persons to “‘keep their day at the next Court”. As the
jurisdiction of a local Court such as that of a Manor must have
been strictly territorial and, in cases concerning wreck, limited
to wreck found within the territory of its jurisdiction, it is difficult
to explain its dealing with the two cases unless the Minquiers
were considered to be a part of the fief of Noirmont.

The United Kingdom Government has further invoked a Judg-
ment of 1692 of the Royal Court of Jersey in litigation between
the English King and the guardian of the Seigneur of the fief
of Samarès in Jersey, concerning goods shipwrecked on the rocks
of the Minquiers. The Court decided that the goods should be
shared between the two litigants and the salvors, each taking
a third, and it based this decision on “certain Letters” of the
King’s Privy Council of 1620 and on an Act of 1632. As these
documents are not produced, it cannot be seen on what ground
the Judgment was based. It is therefore not possible to draw
from this Judgment any conclusion supporting the British claim
to the Minquiers.

In 1779 the Jersey Piers and Harbours Committee made an
order for subsidizing the owner of a boat for the use of his boat
and for services rendered by him and his crew “who have been
at the Minquiers for the purpose of helping and saving persons

25
69  MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

who, there was reason to think, had been shipwrecked there”.
This shows that the Committee was interested in ensuring such
services at the Minquiers, but it can hardly be considered as a
measure by which authority was exercised in respect of the islets,
nor can it be concluded that the Committee made the grant only
because it considered the Minquiers to be a part of Jersey. The
United Kingdom Government has further invoked two Judgments
of 1811 and 1817 of the Royal Court of Jersey relating to salvage
services rendered by Jerseymen to two ships wrecked at the
Minquiers. The cases appear to have been ordinary salvage cases,
and it is not shown that the Royal Court of Jersey would have
lacked jurisdiction if the salvage had taken place outside the
territory of Jersey.

The further evidence produced by the United Kingdom Govern-
ment in respect of the Minquiers is of the same character as that
considered above in connection with its claim to the Ecrehos.
As already mentioned, the law of Jersey has for centuries required
the holding of an inquest on corpses found within the Bailiwick.
Such inquests on corpses found at the Minquiers were held in
1850, 1938 and 1948 and show that jurisdiction was exercised
in respect of these islets.

Since about 1815, and perhaps earlier, persons from Jersey
have erected and maintained some habitable houses or huts also
on the islets of the Minquiers, where they have stayed during
the fishing season. Some of these houses or huts have, for the
purpose of parochial rates, been included in the records of the
Parish of Grouville in Jersey, and property taxes have been paid
by the owners. Rating schedules for 1939 and 1950 are produced.

It is established that contracts of sale relating to real property
in the Minquiers have, as in the case of the Ecrehos, been passed
before the competent authorities of Jersey and registered in the
public registry of deeds of the Island. Examples of such registration
of contracts are given for 1896, 1909 and some later years.

In 1909 Jersey customs authorities established in the Minquiers
a custom-house with the arms of Jersey. The islets have been
included by Jersey authorities within the scope of their census
enumerations, and in 1921 an official enumerator visited the islets
for the purpose of taking the census.

These various facts show that Jersey authorities have in several
ways exercised ordinary local administration in respect of the
Minquiers during a long period of time.

Of other facts throwing light upon the dispute it should be
mentioned that Jersey authorities have made periodical official
visits to the Minquiers since 1888, and that they have carried out
various works and constructions there, such as a slipway in 1907,
a mooring buoy in 1913, a number of beacons and buoys in 1931
and later years and a winch in 1933.

20
70  MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

The evidence thus produced by the United Kingdom Government
shows in the opinion of the Court that the Minquiers in the beginning
of the seventeenth century were treated as a part of the fief of
Noirmont in Jersey, and that British authorities during a consider-
able part of the nineteenth century and in the twentieth century
have exercised State functions in respect of this group.

*

The French Government has, in addition to the alleged original
feudal title, invoked certain facts. It contends that the Minquiers
have been a dependency of the Chausey Islands, which, according
to the view of that Government, have always belonged to France,
and which in 1022 were granted by the Duke of Normandy to the
Abbey of Mont-Saint-Michel. It has referred to a Papal Bull of
1179 which confirmed this Abbey in all its possessions, among
which the Bull mentioned ‘‘fofam insulam de cause cum pertinentits
suis’. But from this general clause about appurtenances to the
Chausey Islands no deduction can be made with regard to the
status of the Minquiers. The United Kingdom Government has,
on the other hand, contended that the Chausey Islands belonged
to England until about 1764. But the Court does not, for the
purpose of deciding the present case, consider it necessary to
determine at what time the Chausey Islands became a French
possession.

In 1784 a French national submitted to the French Minister of
Marine an application for a concession in respect of the Minquiers,
an application which was not granted. The correspondence between
the French authorities, relating to this matter, does not disclose
anything which could support the present French claim to sover-
eignty, but it reveals certain fears of creating difficulties with the
English Crown.

In 1831 a French national made a hydrographical survey of the
Minquiers group ; but a British Naval officer, on instructions from
the British Admiralty, surveyed both the Minquiers and the Ecrehos
as early as 1813-1815.

The French Government further contends that since 1867 it
has assumed the sole charge of the lighting and buoying of the
Minquiers for more than 75 years, without having encountered
any objection from the United Kingdom Government. The buoys
were placed outside the reefs of the group and purported to aid
navigation to and from French ports and protect shipping against
the dangerous reefs of the Minquiers. In 1888 a French mission,
appointed to make a hydrographic survey of the islets, erected
provisional beacons on several of them to facilitate the survey.

The French Government has also relied on the fact that the
French Prime Minister and the Air Minister in 1938 travelled to
the Minquiers in order to inspect the buoying, and that a Frenchman

27
7 MINQUIERS AND ECREHOS CASE (JUDGMENT OF 17 XI 53)

in 1939 erected a house on one of the islets with a subsidy from
the Mayor of Granville. It has finally referred to certain recent
hydro-electric projects for the installation of tidal power plants in
the Bay of Mont-Saint-Michel and the region of the Minquiers islets.

The Court does not find that the facts, invoked by the French
Government, are sufficient to show that France has a valid title
to the Minquiers. As to the above-mentioned acts from the nine-
teenth and twentieth centuries in particular, including the buoying
outside the reefs of the group, such acts can hardly be considered
as sufficient evidence of the intention of that Government to act
as sovereign over the islets ; nor are those acts of such a character
that they can be considered as involving a manifestation of State
authority in respect of the islets.

A perusal of the diplomatic exchanges between the two Govern-
ments from the beginning of the nineteenth century confirms this
view. By his Note of June 12th, 1820, to the Foreign Office,
already referred to above, the French Ambassador in London
transmitted a letter from the French Minister of Marine of Sep-
tember 14th, 1819, to the French Foreign Minister, in which
the Minquiers were stated to be ‘possédés par l'Angleterre”, and
in one of the charts enclosed the Minquiers group was indicated
as being British. It is argued by the French Government that
this admission cannot be invoked against it, as it was made in
the course of negotiations which did not result in agreement.
But it was not a proposal or a concession made during negotiations,
but a statement of facts transmitted to the Foreign Office by
the French Ambassador, who did not express any reservation
in respect thereof. This statement must therefore be considered
as evidence of the French official view at that time. When the
British Embassy in Paris, in a Note of November 12th, 1860, to
the French Foreign Minister, had complained about alleged theft
by French fishermen at the Minquiers and referred to this group
as “‘this dependency of the Channel Islands”, the French Minister,
in his reply of March rith, 1870, refuted the accusation against
French fishermen, but made no reservation in respect of the
statement that the Minquiers group was a dependency of the
Channel Islands. It was not until 1888, that France, in a Note
of August 27th, for the first time made a claim to sovereignty
over that group, a claim which appears to have been provoked
by a visit to the islets of the Jersey Piers and Harbours Committee.
In 1929 a French national, M. Leroux, commenced the construction
of a house on one of the islets of the Minquiers in virtue of a lease
issued by French Government officials. In a Note of July 26th,
1929, the United Kingdom Government protested and said that
they “have no doubt that the French Government, in order to
obviate all risk of the occurrence of some untoward incident on
the spot, will restrain Monsieur Leroux from proceeding further
with his building operations’. No reply appears to have been

28
72 MINQUIERS AND ECREHOS CASE (JUDGMENT OF 17 XI 53)

given by the French Government ; but the construction of the
house was stopped. That it was stopped at the instigation of that
Government appears to follow from a Note of October 5th, 1937,
from the French Ambassador to the Foreign Office, where it was
stated that “the French Government, moreover, in spite of the
slight distance between the Minquiers islands and the Chausey
islands, did not hesitate, a few years ago, to prevent the acquisition
of land on the Minquiers by French nationals”.

*

In such circumstances, and having regard to the view expressed
above with regard to the evidence produced by the United Kingdom
Government, the Court is of opinion that the sovereignty over
the Minquiers belongs to the United Kingdom.

*
* *%

For these reasons,

THE COURT,
unanimously,

finds that the sovereignty over the islets and rocks of the
Ecrehos and Minquiers groups, in so far as these islets and rocks
are capable of appropriation, belongs to the United Kingdom.

Done in English and French, the English text being autho-
ritative, at the Peace Palace, The Hague, this seventeenth day of
November, one thousand nine hundred and fifty-three, in three
copies, one of which will be placed in the archives of the Court
and the others will be transmitted to the Government of the
French Republic and to the Government of the United Kingdom
of Great Britain and Northern Ireland, respectively.

(Signed) J. G. GUERRERO,

Vice-President.

(Signed) GARNIER-COIGNET,

Deputy-Registrar.

29
73 MINQUIERS AND ECREHOS CASE (JUDGMENT OF I7 XI 53)

Judge ALVAREZ declares that he concurs in the conclusions
reached in the Judgment of the Court but for different reasons.

In his opinion, it is clear from the written proceedings and the
oral arguments that the Parties have attributed excessive impor-
tance to historic titles and that they have not sufficiently taken
into account the state of international law or its present tendencies
in regard to territorial sovereignty.

He wishes to emphasize that the task of the Court is to resolve
international disputes by applying, not the traditional or classical
international law, but that which exists at the present day and
which is in conformity with the new conditions of international
life, and to develop this law in a progressive spirit.

judges BASDEVANT and CARNEIRO, availing themselves of the
right conferred on them by Article 57 of the Statute, append to the
Judgment of the Court statements of their individual opinions.

(Initialled) J. G. G.
(Initialled) G.-C.

39
